01/07/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0579



                             No. DA 21-0579

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

KEITH PRICE,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 14, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 January 7 2022